UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6426



RICHARD VAN HOYLE,

                                           Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-10-02-1-MU)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Van Hoyle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Van Hoyle seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999) and denying his motion for reconsideration.   We

have reviewed the record and the district court’s opinions and find

no reversible error.   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   See Van Hoyle v. North Carolina, No. CA-99-10-02-1-MU

(W.D.N.C. Feb. 16 & Mar. 12, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                2